

117 HR 5275 IH: Accountability in Assignment Restrictions Act
U.S. House of Representatives
2021-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5275IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2021Mr. Lieu (for himself, Mr. Kim of New Jersey, Ms. Houlahan, and Mr. Castro of Texas) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo establish an independent appeals process relating to assignment restrictions at the Department of State, and for other purposes.1.Short titleThis Act may be cited as the Accountability in Assignment Restrictions Act.2.FindingsCongress finds the following:(1)The Foreign Service Act of 1980 prohibits the Department of State from discrimination on the basis of race, color, religion, sex, national origin, age, handicapping condition, marital status, geographic or educational affiliation within the United States, or political affiliation in all personnel actions, including assignments.(2)According to a Government Accountability Office report published in 2020, the Senior Foreign Service was 69 percent male and 90 percent White. Meanwhile numerous testimonials have documented the barriers to advancement faced by non-White Foreign Service officers (FSOs).(3)On April 12, 2021, Secretary Blinken appointed a new Chief Diversity and Inclusion Officer, former Ambassador Gina Abercrombie-Winstanley, reflecting his stated commitment to increasing diversity and inclusion at the Department.(4)According to the Department of State, there are approximately 1800 employees currently subject to a practice called assignment restrictions, whereby they are precluded from working in or on a particular country. The top four countries to which the restrictions apply are China (196), Russia (184), Taiwan (84), and Israel (70).(5)Department of State employees have repeatedly raised concerns with Congress and the Department that the practice of assignment restrictions lacks transparency and accountability, and it may disproportionately and unfairly affect Asian-American employees. (6)The Department of State lacks an independent appeals process for assignment restrictions, preventing affected employees from having their case reviewed by individuals who were not involved with the initial decision.3.Sense of CongressIt is the sense of Congress that—(1)it is in the foreign policy interest of the United States to maintain a diplomatic corps that reflects the diversity of the country and fully utilizes the cultural and linguistic skills that stem from this diversity;(2)the practice of assignment restrictions risks undermining the Department of State’s stated goals of promoting diversity and inclusion in its workforce, while potentially restricting those individuals whose cultural and linguistic skills can most benefit the work of United States diplomacy and counterintelligence;(3)the practice of assignment restrictions limits the opportunities for promotion and career advancement of talented Department of State employees who possess valuable linguistic skills and country-specific knowledge;(4)the establishment of an independent appeals process for assignment restrictions, whereby the panel is not made up by a majority of individuals from the same bureau that made the initial determination, would help ensure fairness and transparency while promoting the goals of inclusion and diversity within the Department; and(5)tracking and reporting data on assignment restrictions, including the race, ethnicity, and national origin of those impacted individuals, will help ensure that assignment restrictions are not disproportionately targeting a particular group or minority at the Department.4.Establishment of an independent appeals processThe Secretary of State shall amend all relevant provisions of the Foreign Service Manual, and any associated or related policies of the Department of State, to reflect the following policies with respect to Foreign Service and civil service employees of the Department:(1)Any employee subjected to an assignment restriction or preclusion shall have the same appeal rights as provided by the Department regarding denial or revocation of a security clearance.(2)Any such appeal shall be resolved not later than 60 days after such appeal is filed.(3)The Bureau of Diplomatic Security shall transmit to the Assignment Restriction Appeals Panel all case files, without redaction, relating to an employee subject to an assignment restriction or preclusion.(4)The Assignment Restriction Appeals Panel shall be comprised of the following officials of the Department:(A)The Under Secretary for Management.(B)The Principal Deputy Assistant Secretary for the Bureau of Global Talent Management.(C)The Chief Diversity and Inclusion Officer.(D)An Assistant Secretary or Deputy, or equivalent, from a third bureau designated by the Under Secretary for Management.(E)A representative from the geographic bureau to which the restriction applies.(F)A representative from the Office of the Legal Adviser and a representative from the Bureau of Diplomatic Security, who shall serve as non-voting advisors.(5)All members of the Assignment Restriction Appeals Panel shall possess appropriate security clearances. (6)If any member of the Assignment Restriction Appeals Panel is unable to serve, the Secretary, Deputy Secretary, or the Under Secretary for Management may designate an alternate. The most senior member of such a Panel shall serve as chair of the Panel.5.Annual reportNot later than 90 days after the date of the enactment of this Act and annually thereafter, the Secretary of State shall submit to the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives and the Committee on Foreign Relations and the Committee on Appropriations of the Senate a report that contains the following:(1)A rationale for the use of assignment restrictions by the Department of State, including specific case studies related to cleared American Foreign Service and civil service employees of the Department that demonstrate country-specific restrictions serve a counterintelligence role beyond that which is already covered by the security clearance process.(2)The number of such Department employees subject to assignment restrictions over the previous year, with data disaggregated by:(A)Identification as a Foreign Service officer, civil service employee, eligible family member, or other employment status.(B)The ethnicity, national origin, and race of the precluded employee.(C)Gender.(D)Identification of the country of restriction.(3)A description of the considerations and criteria used by the Bureau of Diplomatic Security to determine whether an assignment restriction is warranted.(4)The number of restrictions that were appealed and the success rate of such appeals.(5)The impact of assignment restrictions in terms of unused language skills as measured by Foreign Service Institute language scores of such precluded employees.(6)Measures taken to ensure the diversity of adjudicators and contracted investigators, with accompanying data on results.